                 Case 18-10601-MFW   Doc 1627-1   Filed 10/24/18   Page 1 of 3



                                       EXHIBIT A

                                     (Proposed Order)




{01374811;v2 }
                       Case 18-10601-MFW                 Doc 1627-1         Filed 10/24/18         Page 2 of 3




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                        x
         In re:                         :                                 Chapter 11
                                        :
         THE WEINSTEIN COMPANY HOLDINGS :                                 Case No. 18-10601 (MFW)
         LLC, et al.,                   :
                                        :                                 Jointly Administered
                                  1
                         Debtors.       :
                                        x                                 Related Docket No. ______

         ORDER GRANTING MOTION OF J.C. PENNEY CORPORATION, INC. TO COMPEL
                ASSUMPTION OR REJECTION OF LICENSING AGREEMENT

                   This Court having considered the Motion of J.C. Penney Corporation, Inc. to Compel

         Assumption or Rejection of Licensing Agreement (the “Motion”), 2 the statements of counsel and

         the evidence adduced with respect to the Motion at any hearing before this Court (the

         “Hearing”); and this Court having found that (i) it has jurisdiction over this mater pursuant to 28

         U.S.C. §§ 157 and 1334, (ii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and

         1409, (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b), and (iv) notice of the Motion

         and Hearing was sufficient under the circumstances; after due deliberation, it is hereby:

                   ORDERED that the Motion is GRANTED as set forth herein; and it is further

                   ORDERED that within five days of entry of this Order, the Debtors shall determine

         whether to assume or reject the License Agreement and file an appropriate notice on the docket

         of these cases; and it is further

                   ORDERED that in the event the Debtors elect to reject the License Agreement, such

         1
           The last four digits of The Weinstein Holdings LLC’s federal tax identification number are (3837). The
         mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
         York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
         procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
         is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
         claims and noticing agent at http://dm/epiq11.com/twc.
         2
           Capitalized terms not otherwise defined shall have the meanings ascribed to them in the Motion.
{01374811;v2 }

4840-6504-3043.2
                 Case 18-10601-MFW       Doc 1627-1       Filed 10/24/18   Page 3 of 3



rejection shall be effective as of the Petition Date; and it is further

         ORDERED that in the event the Debtors elect to assume, or assume and assign, the

License Agreement, the Court shall convene a hearing to consider the Objection on December

_____, 2018 at ___:______ a.m./p.m.; and it is further

         ORDERED that this Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation and/or interpretation of this Order.

Dated: __________________, 2018
       Wilmington, Delaware

                                                        ___________________________
                                                        Honorable Mary F. Walrath
                                                        United States Bankruptcy Judge




{01374811;v2 }                                     2
